Dye, J.
(dissenting). When this contract is read in the light of its avowed purpose, it seems entirely clear that the parties do not stand in the relationship of employer and employee. The contract, by its terms, is not one of employment, but is in form and tenure, the usual real estate management agreement. Throughout the parties are designated as “ Owner ” and “ Agent and the compensation to be paid for services is in the nature of commissions to be computed on a percentage basis according to certain named conditions. The use of the words “ employs ” and “ employment ” occurs in but one place and then in conjunction with the words “ appoints ” and “ appointment ”. Thereafter and throughout the whole contract, the language used refers to “ Owner ” as authorizing “ the Agent * * * to perform * * * the Agent’s agreements * * * as agent of the Owner ” and that the ¿ ‘ Owner shall indemnify and save the Agent completely harmless ” and grants to “ Agent ” the privilege of displaying “ Agent’s sign ” *28on the premises announcing that it is under “ its management ” all terms and phraseology characteristic of a real estate management contract and not normally incident to the relationship of master and servant or employer and employee.
When so read — for we may not lift the words “ employs ” and “ employment ” out of context — the contract is one of management and not of “ employment ”, which was terminated when the subject matter was extinguished by a bona fide sale of the premises, after notice. When so viewed, there is no actionable breach. The Hudak case (Hudak v. Hornell Industries, 304 N. Y. 207) is not authority to the contrary — that had to do with the breach of an employment agreement negotiated between the employer and a trade union and, according to its specific terms, provided for the employment of the plaintiff, a journeyman printer, for a definite period at a guaranteed weekly wage.
Here the alleged employee is a corporation organized for the purpose of engaging generally in the business of real estate, a field in which it acts as agent for those who seek its services and whose compensation depends on the commissions, as here, based on services rendered in connection with the managed property rather than wages or salary. When the property was sold the mutual obligations terminated.
The judgment appealed from should be affirmed, with costs.
Lewis, Oh. J., Conway and Fuld, JJ., concur with Froessel, J.; Dye, J., dissents and votes for affirmance in an opinion in which Desmond and Van Voorhis, JJ., concur.
Judgment reversed, etc.